DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 21 July 2022.  These drawings are not accepted.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first, second and third at least partly porous sheet of flexible material as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from cancelled claim 2 making applicant’s intention regarding the claim unknown.  Since the limitations of cancelled claim 2 now appear in claim 1, claim 5 has been examined as if the claim depends therefrom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 – 11, 14, and 16 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cai US2004/0005384 in view of Kamerbeek US 2012/0121765 in view of Whatman.
Regarding claims 1 and 5, Cai discloses a pad (pod) capable of being used in a beverage preparing device which comprises an at least partly porous first sheet of flexible material (filter paper 44), an at least partly porous second sheet of flexible material (filter paper 40), and a bed of coffee particles (33) is provided between the first and second sheet (paragraph [0042] and fig. 4).  The first sheet forms an inlet sheet at a water receiving side of the pad, the second sheet forms an exit filter at an outlet side of the pad, and the bed of coffee particles would necessarily create a flow resistance to water flowing through said particles as would the second sheet of flexible material (fig. 4).  
Claim 1 differs from Cai in disclosing the bed of coffee particles would have a first fluid flow resistance and the exit filter would have a second fluid flow resistance that exceeds the first fluid flow resistance.  
Kamerbeek discloses a pad (capsule) capable of being used in a beverage preparing device which comprises an at least partly porous first sheet of flexible material (filtering paper), an at least partly porous second sheet of flexible material (filtering paper), and a bed of coffee particles is provided between the first and second sheet (paragraph [0018] and fig. 4 reference signs 32 and 34).  The first sheet (32) forms an inlet sheet at a water receiving side of the pad, the second sheet (34) forms an exit filter at an outlet side of the pad (paragraph [0058]), and the bed of coffee particles creates a first flow resistance to water flowing through said particles (the extractable product . . . provides a . . . resistance) (paragraph [0045]).  Further, Kamerbeek discloses the exit filter would have a second fluid flow resistance that exceeds the first fluid flow resistance (the flow resistance of the exit layer is also higher than the flow resistance of the tablets) (paragraph [0061]).  Kamerbeek is creating a flow resistance in the exit filter, i.e. the second sheet, which exceeds the first flow resistance in order to increase the time hot water would reside in the pad and thereby improve the quality of an extracted beverage which is applicant’s reason for doing so as well.  To therefore modify Cai and create a flow resistance in the second sheet that exceeds the first flow resistance to improve the quality of the extracted beverage as taught by Kamerbeek would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  
With respect to the filter being selected to possess a Herzberg water permeability of 300 — 3500 seconds per 100 ml per 10 cm2 at a pressure head of 50 mm Hg for generating a third fluid flow resistance, in the presence of coffee particles, which exceeds the first fluid flow resistance, Cai in view of Kamerbeek discloses that varying the flow resistance of the exit filter to improve the quality of a prepared beverage would have been a matter of routine optimization to the ordinarily skilled artisan and therefore it would have been obvious to do so.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only a change of form or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05 II.A.).
Nevertheless, Whatman discloses a common filter (589/3) which is normally used as an exit filter to slow the exit of a fluid, that is to increase fluid flow resistance, and to increase retention of fine particles (less than 2µm).  Whatman further discloses the filter has a Herzberg water permeability of 750 seconds per 100 ml per 10 cm2 (750 Herzberg) (page 1, typical properties).  Once it was known to increase the fluid flow resistance of an exit filter to improve the quality of a prepared beverage substitution of one known filter for another known filter, in this case a Whatman 589/3 filter, to achieve predictable results would have been obvious.  An express suggestion to substitute one equivalent filter for another is not necessary to render such substation obvious (MPEP § 2144.06).    Further, Cai in view of Kamerbeek on view of Whatman disclose all the limitations of claim 1 and that when used to prepare a beverage a third fluid flow resistance, in the presence of coffee particles, would be generated which would exceed the first fluid flow resistance (a property determined by the qualities of the exit layer in cooperation with the extractable product) (‘765, paragraph [0045]).  
Cai in view of Kamerbeek in view of Whatman disclose there would be a third fluid flow resistance in that the exit layer together with, that is added to, the extractable product provides a barrier or flow restriction (‘765, paragraph [0009]) which is to say that the first and second fluid resistances are additive to create a third fluid flow resistance larger than the sum of the first and second fluid flow resistances.  Further, since the third fluid flow resistance is a combination of the first and second fluid flow resistances it is seen that the second fluid flow resistance in combination with the third fluid flow resistance would be at least a duplicate of, the second fluid flow resistance.
Cai in view of Kamerbeek in view of Whatman disclose there would be an at least partly porous third sheet of flexible material (‘765, additional layer 40) between the first and second sheets of flexible material (‘765, paragraph [0053] and fig. 3) (‘384, fig. 11, reference sign 42a).  Further, since the inlet sheet and third sheet would both be connected to the sidewall of the pad (‘384, paragraph [0057]) it is seen that the first and third sheet are connected to one another and enclose the coffee particles.
Further regarding claim 1 and 5, Cai in view of Kamerbeek in view of Whatman disclose the inlet sheet (44) and the third (42a) are connected to one another (sealed) to form connected sheets that define an interior space in which the bed of coffee particles is enclosed, that the sheets each have a perimeter edge (36/35a/35), and the connected sheets have mutually different diameters as clearly seen in figure 11 of Cai (‘384, paragraph [0057]).
Regarding claim 7, Cai in view of Kamerbeek in view of Whatman disclose the exit filter (Whatman 589/3) would have a Herzberg water permeability between 375 – 2800 seconds per 100 ml per 10 cm2 (Whatman, typical properties, grade 589/3).
Regarding claims 8 and 9, Cai in view of Kamerbeek in view of Whatman disclose the exit filter would have an average pore size between 0.1 and 6 µm (<2 µm) (Whatman, typical properties, grade 589/3).
Regarding claims 10 and 11, since Cai in view of Kamerbeek in view of Whatman disclose the first and second sheet to be filters it is obvious that the first sheet includes a first filter and the second sheet includes a second filter.  Further regarding claim 11, Cai in view of Kamerbeek in view of Whatman disclose the second sheet would also include a second filter (the exit layer itself may be a layer of a perforated sheet and a porous sheet) (‘765, paragraph [0014]).
Regarding claim 14, Cai in view of Kamerbeek in view of Whatman discloses the bed of coffee particles has a grind size with an average value of between 150 – 600 µm (.2 mm - .4 mm) (‘765, paragraph [0018]).
Regarding claims 16 and 17, Cai in view of Kamerbeek in view of Whatman discloses that controlling the pressure drop within the pad is of significant importance and would be a matter of routine optimization which the ordinarily skilled artisan would routinely optimize in order to obtain an optimal extraction of the bed of coffee particles in order to prepare an optimal beverage (paragraph [0021], [0053]).  
Nevertheless, since Cai in view of Kamerbeek in view of Whatman discloses an exit filter (Whatman 589/3) possessing a Herzberg water permeability of 300 — 3500 seconds per 100 ml per 10 cm2 at a pressure head of 50 mm Hg and that the bed of roast and ground coffee particles would have a grind size with an average value of between 150 – 600 µm as claimed it would be expected that the second and third fluid flow resistance combined would correspond to a pressure drop of between 0.4 and 0.9 bar.  
Regarding claims 18 and 19 Cai in view of Kamerbeek in view of Whatman disclose at least one of the first sheet and the second sheet would be made of a non-woven filtering paper (Whatman, page 1, Quantitative Filter Papers, line 2 “Cellulose Filters”).
Regarding claims 20 – 23, Cai in view of Kamerbeek in view of Whatman disclose at least one of the first sheet and the second sheet is a non-woven filter material made up of at least 90 % cellulose and contains ash (Whatman, page 1, Quantitative Filter Papers, ln 2 “Cellulose Filters” and ash content of 0.01).  As shown in figure 4 and on page 10, line 2 of applicant’s specification applicant appears to use the same Whatman 589/3 filter paper, as disclosed by the prior art.
Regarding claims 24 and 25, as set forth in the rejection of claim 1 Cai in view of Kamerbeek in view of Whatman disclose it would have been obvious to use of a Whatman 589/3 filter paper which would result in the claimed permeability properties.  Further Cai in view of Kamerbeek in view of Whatman disclose that Whatman 589/3 filter paper has a basis weight of 85 g/m2 and a thickness of 150 µm.  Given that paper density is calculated by dividing the basis weight by the thickness of the paper it is seen that Cai in view of Kamerbeek in view of Whatman discloses the density of the first or second sheet would be between 525 – 850 kg per m3 (567 kg/m3) (Whatman, typical properties, grade 589/3).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cai US2004/0005384 in view of Kamerbeek US 2012/0121765 in view of Whatman in view of Herod US 2001/0053399.
Claim 12 differs from Cai in view of Kamerbeek in view of Whatman in the at least partly porous first sheet is marked or predefined for identification for use as the water receiving side of the pad.
Regarding claim 12, Herod discloses a pad capable of being used in a beverage preparing device which comprises an at least partly porous first sheet of flexible material (top filter 11), an at least partly porous second sheet of flexible material (second filter 15), and a bed of coffee particles (coffee 14, 17) (paragraph [0009]).  Herod further discloses that in order to get the desired results water used to prepare a beverage must travel through the pad in only one direction and that the at least partly porous first sheet of flexible material of the pad would be marked with identification (top 18) to show which side of the pad would be used as the water receiving side.  Herod is making an at least partly porous first sheet with identification to ensure the pad will be inserted into a brewing device such that water will pass through the bed of coffee particles in the right direction to obtain the desired optimum beverage which is applicant’s reason for doing so as well.  To therefore modify Cai in view of Kamerbeek in view of Whatman and mark said first sheet with identification for use as the water receiving side of the pad to obtain the desired result as taught by Herod would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cai US2004/0005384 in view of Kamerbeek US 2012/0121765 in view of Whatman as further evidenced by Koch et al. EP 0 844 195.
Claim 15 differs from Cai in view of Kamerbeek in view of Whatman in the bed of coffee particles having a particle size distribution in which 5 – 40 mass% of the coffee is 1 – 100 µm or smaller.  As further evidenced by Koch all coffee particles have a particle size distribution within the grind size and the reported grind size is an average value which also comprises larger and smaller particle sizes, which would include particle sizes of 1 – 100 µm or smaller.  Koch further discloses that for a grind size with an average value 300 µm coffee particles in the form of coffee fines, that is particles with a size of less than 90 µm would normally be present in an amount of 5 and 15 % (‘195 translation page 2, paragraph 4).
Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully and carefully considered but they are not found persuasive.
First it is seen that the applicant appears to be urging the references separately for all that each does not teach or reasonably disclose when the rejections have been fairly made over a combination of references as a whole based on the disclosure/teachings of each.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the limitations of former claim 3 applicant urges that The Office has failed to explain why the additional layer (40) of Kamerbeek would be the claimed second sheet.  This urging is not deemed persuasive.  
As set forth in the Office Action the rejections clearly state that additional layer (40) of Kamerbeek does not represent the second sheet but the at least partly porous third sheet of flexible material, applicant’s urging to the contrary notwithstanding.  It is also seen that Cai teaches another way in which the third sheet would be connected to the perimeter edges in figure 11.
Regarding applicant’s urging that there are no objective reasons to combine Cai, Kamerbeek, and Whatman to result in the pad of claim 1 to have the claimed exit filter and permeability it must be noted that as set forth above in the rejections Cai in view of Kamerbeek disclose that varying the flow resistance of the exit filter to improve the quality of a prepared beverage would have been a matter of routine optimization to the ordinarily skilled artisan.  This is to say that by disclosing a variety of different strategies for varying the flow resistance of the exit filter to improve the quality of a prepared beverage said varying has been shown to be a result effective variable which the ordinarily skilled artisan would have conventionally and routinely optimized to obtain the desired result and therefore it would have been obvious to do so.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only a change of form or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05 II.A.).  Further, Whatman produces a common readily available filter (589/3) having the claimed permeability and, again as set forth in the rejections above, once it was known to increase the fluid flow resistance of an exit filter to improve the quality of a prepared beverage substitution of one known filter for another known filter, in this case a Whatman 589/3 filter, to achieve predictable results would have been obvious.  An express suggestion to substitute one equivalent filter for another is not necessary to render such substation obvious (MPEP § 2144.06).    
Regarding former claim 6, now incorporated into claim 1, applicant urges that Kamerbeek does not disclose a third fluid flow resistance that is larger than the sum of the first and second fluid flow resistances.  This urging is not found persuasive.
Here applicant neglects to account for the fact that the third fluid flow resistance is to be generated in the presence of the contained coffee particles.  It should be recalled that the entry filter would have a first flow resistance, the coffee particles would have a second flow resistance and the presence of said coffee particles interacting with the third at least partly porous sheet would create a further flow resistance which when combined with the flow resistance of the second sheet, that is the exit filter, would necessarily have a flow resistance larger than the sum of the first and second fluid flow resistances.  Further, since Cai in view of Kamerbeek, in view of Whatman disclose the pad as claimed it would be expected that the pad would exhibit all the properties as claimed.
Regarding applicant’s urgings with respect to claims 8, 9, 16, and 17, again since Cai in view of Kamerbeek, in view of Whatman disclose the pad as claimed it would be expected that the pad would exhibit all the limitations and properties as claimed.
In response to applicant's urgings that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        17 October 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792